769 N.W.2d 228 (2008)
Kelisha FORD, Personal Representative of the Estate of William Ford, Plaintiff-Appellee,
v.
SECURECARE, INC., Nurse Janet Ping, Carrie Engel, LPN, Don Bellman, R.N., Nurse Kim Reid, Defendants-Appellants, and
Nurse Crystal Wilson, Defendant.
Docket No. 136935. COA No. 266272.
Supreme Court of Michigan.
November 26, 2008.

Order
On order of the Court, the application for leave to appeal the April 17, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the order of the Court of Appeals and We REMAND this case to the Washtenaw Circuit Court for entry of an order granting defendants' motion for summary disposition with prejudice in light of Mullins v. St. Joseph Mercy Hosp., 480 Mich. 948, 741 N.W.2d 300 (2007), and Washington v. *229 Sinai Hosp. of Greater Detroit, 478 Mich. 412, 733 N.W.2d 755 (2007) (holding that a successor personal representative is barred by res judicata from filing a subsequent complaint when the first was dismissed on statute of limitations grounds).
We do not retain jurisdiction.